IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS
                                         NO. WR-81,062-01


                       EX PARTE BOBBY O’DELL CLARK, Applicant


                   ON APPLICATION FOR WRIT OF HABEAS CORPUS
                    CAUSE NO. 5604 IN THE 109TH DISTRICT COURT
                            FROM ANDREWS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to ninety-nine years’ imprisonment. The Eighth Court of Appeals affirmed his conviction.

Clark v. State, No. 08-11-00136-CR (Tex. App.—El Paso, Nov. 14, 2012) (not designated for

publication).

        This Court received the original 11.07 application on March 10, 2014, and dismissed the writ

application for non-compliance with the Rules of Appellate Procedure on April 16, 2014. TEX . R.
                                                                                                2

APP . P. 73.1(d). Since that disposition, the Court has become aware that the writ application was

prepared and mailed to Andrews County in November 2013, before new Rules of Appellate

Procedure applied to habeas corpus applications filed under Article 11.07 of the Code of Criminal

Procedure. Campbell v. State, 320 S.W.3d 338, 344 (Tex. Crim. App. 2010).

       We now withdraw our order of April 16, 2014, and reconsider the case on our own motion.

TEX . R. APP . P. 79.2(d). Having considered all the grounds and arguments raised on the writ form

and in Applicant’s memorandum, based on our independent review of the record, we deny relief.

Filed: December 17, 2014
Do not publish